Title: From Alexander Hamilton to Major General Horatio Gates, 13 November 177[7]
From: Hamilton, Alexander
To: Gates, Horatio


Fish Kill [New York] Novemr. 13. 177⟨7⟩
Sir,
Since my arrival in this quarter, I have been endeavouring to collect the best idea I could, of the state of things in New York in order the better to form a judgment of the probable reinforcement gone to General Howe. On the whole, these are facts well ascertained, that New York has been stripped extremely bare; That in consequence of this the few troops left there and the inhabitants are under so strong apprehensions of an attack as almost to amount to a panic dread; That to supply the deficency of men, every effort is making to excite the citizens to arms in defence of the city; And for this purpose, the public papers are full of addresses to them that speak plainly the alarm prevailing on the occasion.
I infer from hence, that a very formidable reinforcement is gone to General Howe. The calculations made by those who have had the best opportunities of judging make the number from 6 to 7000. If so, the number gone and going to General Washington is far inferior—5000 at the utmost. The militia were all detained by General Putnam ’till it became too late to send them.
The state of things I gave you when I had the pleasure of seeing you was, to the best of my knowledge, sacredly true. I give you the present information, that you may decide whether any further succour can with propriety come from you.
The fleet with the troops on board sailed out of the Hook the 5th. Instant. This circumstance demonstrates beyond a possibility of doubt, that it is General Howe’s fixed intention to endeavour to hold Philadelphia, at all hazards, and removes all danger of any further operations up the North River this winter: otherwise this movement at so advanced a season is altogether inexplicable.
If you can with propriety afford more aid, the most expeditious mode of conveying it will be to acquaint General Putnam of it that he may send on the troops with him to be replaced by them. You Sir best know the uses to which the troops with you are destined and will determine accordingly; I am certain, it is not His Excellency’s wish to interrupt any plan you may have formed for the benefit of the service so far as it can possibly be avoided, consistent with a due attention to more important objects.
I am with Respect   Sir   Your most Obed serv
Alex Hamilton ADC
